Exhibit 10(a)


 


The Brink’s Company
Richmond, Virginia
















Key Employees Incentive Plan
as Amended and Restated as of November 16, 2007




















[logo.jpg]










 
 

--------------------------------------------------------------------------------

 

The Brink’s Company


Key Employees Incentive Plan




1.
Purpose.  The Key Employees Incentive Plan (the “Plan”) of The Brink’s Company
(the “Company”) represents a continuation and formalization of the Company’s
compensation policies and practices generally observed by it in the past.  The
purpose of the Plan is to provide greater incentives for certain key management,
professional and technical employees, including certain officers, whose
performance in fulfilling the responsibilities of their positions can
significantly affect the profitable growth of the Company or its operating
units.  The Plan provides an opportunity to earn additional compensation in the
form of cash incentive payments based on the employee’s individual performance
and on the results achieved by the Company (or appropriate Operating Group), and
by the operating or staff unit for which the employee performs services.



2.
Administration. The Plan shall be administered by the Chief Executive Officer of
the Company, subject to the provisions of the Plan, and subject to overall
policy and administrative guidelines as the Compensation and Benefits Committee
(the “Committee”) of the Company’s Board of Directors and the Board shall adopt
annually as respects each Plan year.



3.
Eligibility for Participation.  Each year the Chief Executive Officer, upon
advice from appropriate levels of management, shall select the key managerial,
professional or technical employees of the Company or any of its subsidiaries
who are to be eligible for participation in the Plan during that year.  Prior to
March 1st (or such later date as the Chairman of the Committee shall approve) of
each year the Chief Executive Officer shall submit to the Committee for its
review and approval a list of employees proposed for participation in the
Plan  for such year, together with relevant information as


 
 

--------------------------------------------------------------------------------

 

 
to the identity and qualifications of such proposed participants.  From time to
time thereafter the Chief Executive Officer may during such year propose any
other employee or employees for participation in the Plan for such year, subject
to review and approval by the Committee.



The selection of an employee for participation in any year shall not constitute
entitlement either to an incentive payment under the Plan for that year nor to
selection for participation in any subsequent calendar year.  Unless otherwise
determined by the Committee in its sole discretion, an employee shall not be
eligible for any incentive payment with respect to a particular year if he or
she ceases to be an employee prior to the end of such year.  Directors of the
Company who are not officers of the Company or any of its subsidiaries shall not
be eligible for participation in the Plan.


4.
Determination of Target Incentives. At the time of the initial selection for
participation in the Plan for a particular year, the Chief Executive Officer
shall determine a target incentive or a target incentive range for that employee
with respect to that year.  Such incentive or range (which shall give effect to
limitations prescribed pursuant to the last paragraph of Section 5 below) shall
be indicative of the incentive payment which the employee might expect to
receive on the basis of strong performance by such employee, by the Company (or
Operating Group) and by such employee’s operating or staff unit.  As promptly as
practicable thereafter, the Chief Executive Officer shall submit to the
Committee for its review and approval (i) a general description of the
performance standards and objectives which formed the basis for such target
incentive range and the weighing of those standards and objectives in relation
to individual performance, and (ii) an estimate of the aggregate amount that
might be payable for that year under the Plan.  In so far as practicable, such
review by the Chief Executive Officer with the Committee shall take place at the
time when the list of proposed participants in the Plan is initially submitted
as


 
2

--------------------------------------------------------------------------------

 

 
provided in Section 3 above.  Thereafter, the Chief Executive Officer shall keep
the Committee advised with respect to any material changes, upward or downward,
in such estimate.



5.
Cash Incentive Payments; Limitations.  Promptly after the end of each year, the
performance of each employee selected for participation in the Plan for that
year, as well as the performance of the Company (or appropriate Operating Group)
and the employee’s operating or staff unit, shall be evaluated in accordance
with the overall policy and administrative guidelines adopted pursuant to
Section 2 above.  The Chief Executive Officer shall, on the basis of such
evaluation, determine whether a cash incentive payment shall be made to such
employee for that year, and, if so, the amount of such payment, subject to
review and consultation with the Committee.  The Committee shall review and
approve (which approval may in the Committee’s sole discretion be made subject
to the further approval of the Board of Directors) the Chief Executive Officer’s
determinations with respect to Incentive Payments, for senior executive
officers, and with respect to the aggregate amount, if any, of all cash
incentive payments to be made for such year, and shall submit its
recommendations to the Board of Directors.  The Committee shall also be
responsible for recommending to the Board of Directors any incentive payment
with respect to the Chief Executive Officer and any other officers who are also
directors of the Company.  The Board shall approve any such payments, as well as
the aggregate amount, if any, of all other incentive payments for such
year.  The Chief Executive Officer shall, if necessary, adjust the amount of
individual payments in conformity with the actions taken by the Board of
Directors.  Each payment made under the Plan for a particular year shall be made
as soon as practicable after such Board approval, and for Plan participants who
are U.S. taxpayers, no later than March 15th immediately following the end of
the first calendar year in which such award was earned and vested.


 
3

--------------------------------------------------------------------------------

 

The Board may from time to time establish for any year criteria (whether based
on pre-tax income, return on investment or a percentage of salary or on other
factors) by which the aggregate amount of all incentive awards or the amount of
individual awards for such year shall be limited.  In no event, however, shall
any award for any year to any participant in the Plan exceed an amount equal to
200% of such a participant’s base salary (i.e., regular salary exclusive of any
bonuses, commissions, amounts credited or paid under any benefit plan of the
Company or any of its subsidiaries, and such other compensation as may from time
to time be excluded by the Board for purposes hereof) for such year.


6.
Non-Assignability, etc.  No employee, no person claiming through such employee,
nor any other person shall have any right or interest under the Plan, or in its
continuance, or in the payment of any amount under the Plan, unless or until all
the provisions of the Plan, the rules adopted thereunder, and any restrictions
and limitations on the payment itself have been fully complied with.  No rights
under the Plan, contingent or otherwise, shall be transferable, assignable or
subject to any pledge or encumbrance of any nature, nor shall the Company or any
of its subsidiaries be obligated, except as otherwise required by law, to
recognize or give effect to any such transfer, assignment, pledge or
encumbrance.



7.
General Provisions.  The benefits provided for employees under the Plan shall be
in addition to, and in no way preclude other forms of compensation to or in
respect of such employee.  However, the selection of an employee for
participation in the Plan shall not give such employee any right to be retained
in the employ of the Company or any of its subsidiaries, either for any part of
the year for which he or she may have been selected to participate in the Plan,
or for any subsequent period.


 
4

--------------------------------------------------------------------------------

 


The right of the Company and of each such subsidiary to dismiss or discharge any
such employee at any time is specifically reserved.


All payments pursuant to the Plan shall be subject to withholding in respect of
income and other taxes required by law to be withheld.


8.
Amendment or Termination.  The Board of Directors of The Brink’s Company may
from time to time amend any of the provisions of the Plan, or may at any time
terminate the Plan, but no amendment or termination shall serve to cancel any
incentive payment for any year which has been approved by the Board.  All
actions taken in conformity with the Plan shall be final, conclusive and binding
on all parties, including employees participating in the Plan.



All actions of the Board of Directors under the Plan shall be taken at a meeting
thereof, a quorum being present, by a majority of the Directors who are not
officers or employees of the Company or any of its subsidiaries.

 
5

--------------------------------------------------------------------------------

 

